Order, Supreme Court, Bronx County (Stanley Green, J.), entered December 17, 2004, which, insofar as appealed from, granted defendant’s motion to preclude evidence or compel disclosure to the extent of directing plaintiff to appear for examinations by a vocational rehabilitation expert and psychologist designated by defendant, unanimously affirmed, without costs.
*387Post-note of issue disclosure was properly directed in order to avoid the prejudice engendered by plaintiff’s claims for psychological injuries and economic loss first alleged after the note of issue was filed (see Brown v Metropolitan Transp. Auth., 256 AD2d 17 [1998]). Concur—Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.